UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GOLDIE C. GURGANUS,                     
               Plaintiff-Appellant,
                 v.
BENEFICIAL NORTH CAROLINA,                        No. 01-1644
INCORPORATED, as a subsidiary
wholly owned of Household
International, Incorporated,
                  Defendant-Appellee.
                                        
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                W. Earl Britt, Senior District Judge.
                          (CA-00-9-7-BR)

                  Submitted: November 30, 2001

                      Decided: December 19, 2001

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David P. Voerman, New Bern, North Carolina, for Appellant. Sharon
L. McConnell, Patricia W. Goodson, KILPATRICK STOCKTON
L.L.P., Raleigh, North Carolina, for Appellee.
2              GURGANUS v. BENEFICIAL NORTH CAROLINA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Goldie C. Gurganus filed an action under the Age Discrimination
in Employment Act ("ADEA"), 29 U.S.C.A. §§ 621-634 (West 1999
& Supp. 2001), against her employer, Beneficial North Carolina, Inc.
("Beneficial"), alleging various acts of discrimination based on age.
Gurganus also alleged Beneficial failed to promote her, she was sub-
jected to a hostile workplace, and she was retaliated against for filing
complaints.

   Beneficial moved for summary judgment, alleging the majority of
Gurganus’ claims were barred because Gurganus did not timely file
a charge with the EEOC, and averring that Gurganus could not carry
her burden on the remainder of the claims. The district court granted
Beneficial’s motion for summary judgment and Gurganus timely
appealed. Finding no reversible error, we affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   Generally, EEOC claims must be filed within 180 days of the
unlawful employment practice. 29 U.S.C. § 626(d). To state a contin-
uing violation, Gurganus must show the acts outside the 180-day
period "can be related to a timely incident as a ‘series of separate but
related acts’ amounting to a continuing violation." Beall v. Abbott
Labs., 130 F.3d 614, 620 (4th Cir. 1997) (quoting Jenkins v. Home
Ins. Co., 635 F.2d 310, 312 (4th Cir. 1980) (per curiam)). There must
               GURGANUS v. BENEFICIAL NORTH CAROLINA                   3
be a violation of the law within the 180-day period preceding filing
of the EEOC complaint. Id. at 621; Hill v. AT&T Techs., Inc, 731 F.2d
175, 180 (4th Cir. 1984). We have reviewed Gurganus’ claims and
find the disputed acts that occurred more than 180 days prior to her
EEOC filing were not part of a series of related acts so the district
court did not err in declining to address the earlier claims under a con-
tinuing violation theory.

   Turning to Gurganus’ timely claims, she alleges Beneficial dis-
criminated against her by failing to promote her to a sales assistant
position. To establish a prima facie case of discrimination in a failure-
to-promote claim, Gurganus must demonstrate: (1) she was a member
of a protected class; (2) she applied for an open position; (3) she was
qualified for the position; and (4) she was denied promotion under
circumstances that created an inference of unlawful discrimination.
See Carter v. Ball, 33 F.3d 450, 458 (4th Cir. 1994); Barber v. CSX
Distrib. Servs., 68 F.3d 694, 698 (3d Cir. 1995) (applying Title VII
proof scheme to ADEA failure-to-promote claim).

   Even assuming this position was a promotion, Gurganus has only
conclusorily alleged she was well-qualified for the part-time position,
and concedes she did not inform Beneficial she wanted a part-time
position. To the extent Gurganus argues she was discriminated against
in regard to the full-time position, Gurganus did not allege in the dis-
trict court who was hired for the position or the qualifications of the
hiree. Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (noting
that absent exceptional circumstances, issues generally are not consid-
ered when raised for the first time on appeal). Consequently, Gur-
ganus has not carried her burden.

    Gurganus’ claims of discrimination fail because she cannot show
an adverse employment action. A typical adverse employment action
includes discharge, demotion, decrease in compensation, loss of job
title or supervisory responsibility, reduced opportunities for promo-
tion, or other conduct that had a significant detrimental effect. Boone
v. Goldin, 178 F.3d 253, 255-56 (4th Cir. 1999). We have reviewed
Gurganus’ litany of allegedly discriminatory acts to which her EEOC
complaint was timely and find none rise to the level of an adverse
employment action.
4             GURGANUS v. BENEFICIAL NORTH CAROLINA
   As to Gurganus’ hostile work environment claim, she failed to
demonstrate that any alleged harassing conduct within the applicable
time period was based on her age. Although there is evidence that
Gurganus was subjected to vulgarity and crude behavior, this behav-
ior was experienced by many employees. Therefore, Gurganus did not
carry her burden of showing the alleged harassment was because of
her age.

   Finally, Gurganus alleges her supervisor retaliated against her
when she formally complained to upper management about discrimi-
natory actions in the workplace. To establish a prima facie claim for
retaliation, Gurganus must prove (1) she engaged in a protected activ-
ity; (2) her employer took an adverse employment action against her;
and (3) a causal connection existed between the employment action
and the protected activity. See Causey v. Balog, 162 F.3d 795, 803
(4th Cir. 1998). To the extent Gurganus argues a comment written on
her performance review was retaliatory, we find that the comment did
not affect the terms, conditions, or benefits of her employment. See
Von Gunten v. Maryland, 243 F.3d 858, 868 (4th Cir. 2001). As to
the other conduct Gurganus cites, Gurganus has failed to carry her
burden showing the conduct was causally related to the protected
activity.

   Accordingly, we affirm on the reasoning of the district court. We
grant Beneficial’s motion to submit on the briefs, deny Gurganus’
motion in opposition, and dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                         AFFIRMED